Citation Nr: 1044688	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  09-31 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
degenerative disc disease of the cervical spine with anterior 
fixation of C4 to C7.

2.  Entitlement to a rating higher than 20 percent for 
radiculopathy of the left upper extremity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1993 to August 2004.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of adverse determinations in June 2009 and in April 2010 
of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

After the Veteran filed a notice of disagreement to the rating 
decision of January 2009 on the claim for increase for 
degenerative disc disease of the cervical, the RO issued a 
statement of the case, dated June 15, 2009.  The Veteran then 
filed a substantive appeal that was received at the RO on August 
25, 2009.

In October 2009, the RO notified the Veteran that the substantive 
appeal was not timely and treated the August 25, 2009, document 
as new claim for increase for degenerative joint disease of the 
cervical spine.  The RO did not notify the Veteran that the 
timeliness of substantive appeal is an appealable issue.  
38 C.F.R. § 19.34.  In April 2010, the RO adjudicated the claim 
for increase for degenerative disc disease of the cervical spine.





At the hearing before the Board, in October 2010, the Veteran 
expressed disagreement with the rating decision in April 2010 to 
extent the rating decision denied a rating higher than 30 percent 
for degenerative disc disease of the cervical spine, which 
constitutes a timely notice of disagreement to that rating 
decision.  As the RO has not had the opportunity to issue a 
statement of the case addressing the claim, the Board is required 
to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 
(1999).

As for radiculopathy of the left upper extremity, the Board finds 
the most recent examination is inadequate to make a fully 
informed decision on the claim and further development under the 
duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of his right to 
appeal the timeliness of the filing of the 
substantive appeal, following the issuance 
of the statement of the case in June 15, 
2009, addressing the claim for increase 
for degenerative disc disease of the 
cervical spine. 

2.  Furnish the Veteran a statement of the 
case on the claim for a rating higher than 
30 percent for degenerative disc disease 
of the cervical spine, decided in the 
rating decision in April 2010.  In order 
to perfect an appeal of the claim, the 
Veteran must still timely file a 
substantive appeal. 

3.  Afford the Veteran a VA neurological 
examination to include electromyography 
(EMG) and a nerve conduction study (NCS) 
of the peripheral nerves affected by 
degenerative disc disease of the cervical 
spine to determine the level of 
neurological impairment of the left upper 
extremity.


The examiner is asked to comment on 
whether the diagnostic testing and 
clinical findings are best described as 
incomplete paralysis of the affected nerve 
as mild, moderate, or severe, considering 
any organic changes, such as, loss of 
reflexes, muscle atrophy, sensory 
disturbances, and constant pain, or a dull 
and intermittent pain of typical 
distribution of the affected nerve. 

The claims folder must be made available 
to the examiner for review.

4.  After the development requested has 
been completed, adjudicate the claim for 
increase for radiculopathy of the left 
upper extremity.  If the benefit sought is 
denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


